 

SECURITIES PURCHASE AGREEMENT

 

AGREEMENT, dated as of August __, 2012, between 3DICON Corporation (the “
Company”) and ______________(“Purchaser”).

 

RECITALS:

 

WHEREAS, the Company desires to sell and issue to Purchaser, and Purchaser
desires to purchase from the Company, up to $_______aggregate face amount of
Company’s Convertible Bridge Notes due ninety (90) days from the respective date
of issuance (the “ Convertible Bridge Notes”), with terms and conditions as set
forth in the form of Convertible Bridge Note attached hereto as Exhibit A;

 

WHEREAS, the Convertible Bridge Notes may be convertible into shares of the
Company’s common stock, $0.0002 par value per share (the “ Common Stock”),
exchanged for newly issued securities contemplated in a propose subsequent
transaction, or redeemed in cash.

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE 1.    DEFINITIONS

 

1Definitions . The following terms, as used herein, have the following meanings:

 

“Additional Shares of Common Stock” has the meaning set forth in Section 11.6.

 

“Affiliate” means, with respect to any Person (the “ Subject Person”), (i) any
other Person (a “ Controlling Person”) that directly, or indirectly through one
or more intermediaries, Controls the Subject Person or (ii) any other Person
(other than the Subject Person or a Consolidated Subsidiary of the Subject
Person) which is Controlled by or is under common Control with a Controlling
Person.

 

“Agreement” means this Securities Purchase Agreement, as amended, supplemented
or otherwise modified from time to time in accordance with its terms.

 

“Asset Sale” has the meaning set forth in Section 8.4.

 

“Balance Sheet Date” has the meaning set forth in Section 4.7.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Company.

 

 “Benefit Plans” has the meaning set forth in Section 4.9(b).

 

 

 

  

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
close.

 

“Capital Reorganization” has the meaning set forth in Section 11.5.

 

“Change in Control” means (i) after the date of this Agreement, any person or
group of persons (within the meaning of Sections 13 and 14 of the Exchange Act
and the rules and regulations of the Commission relating to such sections) other
than Purchaser shall have acquired beneficial ownership (within the meaning of
Rules 13d-3 and 13d-5 promulgated by the Commission pursuant to the Exchange
Act) of 33% or more of the outstanding shares of Common Stock of the Company
without the prior written consent of Purchaser; (ii) any sale or other
disposition (other than by reason of death or disability) to any Person of more
than 75,000 shares of Common Stock of the Company by any executive officers
and/or employee directors of the Company without the prior written consent of
Purchaser; (iii) individuals constituting the Board of Directors of the Company
on the date hereof (together with any new Directors whose election by such Board
of Directors or whose nomination for election by the stockholders of the Company
was approved by a vote of at least 50.1% of the Directors still in office who
are either Directors as of the date hereof or whose election or nomination for
election was previously so approved), cease for any reason to constitute at
least two-thirds of the Board of Directors of the Company then in office.

 

“VWAP” shall mean for any security as of any date, the Volume Weighted Average
Price as reported by Bloomberg, L.P. (“ Bloomberg”) on the principal securities
exchange or trading market where such security is listed or traded or, if the
foregoing does not apply, the Volume Weighted Average Price of such security in
the over-the-counter market on the electronic bulletin board for such security
as reported by Bloomberg, or, if no Volume Weighted Average Price is reported
for such security by Bloomberg, then the average of the bid prices of any market
makers for such securities as reported in the “Pink Sheets” by the National
Quotation Bureau, Inc. If the lowest closing bid price cannot be calculated for
such security on such date on any of the foregoing bases, the lowest closing bid
price of such security on such date shall be the fair market value as mutually
determined by Purchaser and the Company for which the calculation of the closing
bid price requires, and in the absence of such mutual determination, as
determined by the Board of Directors of the Company in good faith.

 

“Closing Date” means the date on which all of the conditions set forth in
Sections 6.1 and 6.2 shall have been satisfied and Convertible Bridge Notes in
the aggregate principal amount of $__________ are issued by the Company to
Purchaser.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” means the Securities and Exchange Commission or any entity
succeeding to all of its material functions.

 

“Common Stock” means common stock, no par value per share, of the Company.

 

2

 

 

“Company” means 3DICON Corporation, an Oklahoma corporation and its successors.

 

“Company Corporate Documents” means the certificate of incorporation and bylaws
of the Company.

 

“Consolidated Net Worth” means at any date the total shareholder’s equity which
would appear on a consolidated balance sheet of the Company prepared as of such
date.

 

“Consolidated Subsidiary” means at any date with respect to any Person or
Subsidiary or other entity, the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such statements
were prepared as of such date.

 

“Control” (including, with correlative meanings, the terms “Controlling,”
“Controlled by” and under “common Control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of that Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Conversion Date” shall mean the date of delivery (including delivery via
telecopy or email) of a Notice of Conversion for all or a portion of a
Convertible Bridge Note by the holder thereof to the Company as specified in
each Convertible Bridge Note.

 

“Conversion Price” has the meaning set forth in the Convertible Bridge Notes.

 

“Conversion Shares” has the meaning set forth in the Recitals.

 

“Convertible Bridge Notes” means the Company’s Convertible Bridge Notes
substantially in the form set forth as Exhibit A hereto.

 

“Deadline” has the meaning set forth in Section 10.1.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments issued by such Person,
(iii) all obligations of such Person as lessee which (y) are capitalized in
accordance with GAAP or (z) arise pursuant to sale-leaseback transactions,
(iv) all reimbursement obligations of such Person in respect of letters of
credit or other similar instruments, (v) all Debt of others secured by a Lien on
any asset of such Person, whether or not such Debt is otherwise an obligation of
such Person and (vi) all Debt of others Guaranteed by such Person.

 

“Default” means any event or condition which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

3

 

 

“Derivative Securities” has the meaning set forth in Section 8.6.

 

“Discounted Equity Offerings” has the meaning set forth in Section 8.6.

 

“Directors” means the individuals then serving on the Board of Directors or
similar such management council of the Company.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation, ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the cleanup or other
remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Company and each Subsidiary and all members of a
controlled group of corporation and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any
Subsidiary, is treated as a single employer under the Code.

 

“Event of Default” has the meaning set forth in Article 13 hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Financing” means a public or private financing consummated (meaning closing and
funding) through the issuance of debt or equity securities (or securities
convertible into or exchangeable for debt or equity securities) of the Company,
other than Permitted Financings.

 

“Fixed Price(s)” has the meaning set forth in Section 11.1.

 

4

 

 

“GAAP” has the meaning set forth in Section 1.2.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing (whether by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain a minimum net worth, financial ratio
or similar requirements, or otherwise) any Debt of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of such Person (i) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Debt or (ii) entered into for
the purpose of assuring in any other manner the holder of such Debt of the
payment thereof or to protect such holder against loss in respect thereof (in
whole or in part); provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
term Guarantee used as a verb has a corresponding meaning.

 

“Hazardous Materials” means any hazardous materials, hazardous wastes, hazardous
constituents, hazardous or toxic substances or petroleum products (including
crude oil or any derivative or fraction thereof), defined or regulated as such
in or under any Environmental Laws.

 

“Investment” means any investment in any Person, whether by means of share
purchase, partnership interest, capital contribution, loan, time deposit or
otherwise.

 

“Lien” means any lien, mechanic’s lien, material men’s lien, lease, easement,
charge, encumbrance, mortgage, conditional sale agreement, title retention
agreement, agreement to sell or convey, option, claim, title imperfection,
encroachment or other survey defect, pledge, restriction, security interest or
other adverse claim, whether arising by contract or under law or otherwise
(including, without limitation, any financing lease having substantially the
same economic effect as any of the foregoing, and the filing of any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction in respect of any of the foregoing).

 

“Majority Holders” means (i) as of the Closing Date, Purchaser and (ii) at any
time thereafter, the holders of more than 50% in aggregate principal amount of
the 6% Convertible Bridge Notes.

 

5

 

 

“Market Price” shall mean the Closing Bid Price of the Common Stock preceding
the date of determination.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000.

 

“Maturity Date” shall mean the date of maturity of the Convertible Bridge Notes.

 

“Maximum Number of Shares” shall mean that percentage that the Company may issue
without shareholder approval under the applicable rules of the National Market
or the applicable OTC Bulletin Board or equivalent entity, of the then issued
and outstanding shares of Common Stock of the Company as of the applicable date
of determination, or such greater number of shares as the stockholders of the
Company may have previously approved.

 

“Nasdaq Market” means the Nasdaq Stock Market’s National Market System.

 

“National Market” means the Nasdaq Market, the Nasdaq Small Cap Market, the New
York Stock Exchange, Inc. or the American Stock Exchange, Inc..

 

“Net Cash Proceeds” means, with respect to any transaction, the total amount of
cash proceeds received by the Company or any Subsidiary less (i) reasonable
underwriters’ fees, brokerage commissions, reasonable professional fees and
other customary out-of-pocket expenses payable in connection with such
transaction, and (ii) in the case of dispositions of assets, (A) actual transfer
taxes (but not income taxes) payable with respect to such dispositions, and
(B) the amount of Debt, if any, secured by a Lien on the asset or assets
disposed of and required to be, and actually repaid by the Company or any
Subsidiary in connection therewith, and any trade payables specifically relating
to such asset or assets sold by the Company or any Subsidiary that are not
assumed by the purchaser of such asset or assets.

 

“Notice of Conversion” means the form to be delivered by a holder of a
Convertible Bridge Note upon conversion of all or a portion thereof to the
Company substantially in the form of Exhibit A to the form of Convertible Bridge
Note.

 

“Officer’s Certificate” shall mean a certificate executed by the President,
chief executive officer or chief financial officer of the Company in the form of
Exhibit D attached hereto.

 

"OTC Bulletin Board" means the over-the-counter bulletin board operated by the
NASD.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

6

 

 

“Permits” means all domestic and foreign licenses, franchises, grants,
authorizations, permits, easements, variances, exemptions, consents,
certificates, orders and approvals necessary to own, lease and operate the
properties of, and to carry on the business of the Company and the Subsidiaries.

 

“Permitted Financings” means a secondary registered offering of securities of
the Company, the extension or draw down of debt securities currently
outstanding, or other financing transactions specifically consented to in
writing by Purchaser.

 

“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, joint stock Company, government (or
any agency or political subdivision thereof) or other entity of any kind.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under the Code and
either (i) is maintained, or contributed to, by any member of the ERISA group
for employees of any member of the ERISA group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA group for employees of the Person which
was at such time a member of the ERISA Group.

 

“Purchase Price” means the purchase price for the Securities set forth in
Section 2.2 hereof.

 

“Purchaser” means the entity listed on the signature page hereto and its
successors and assigns, including holders from time to time of the Convertible
Bridge Notes.

 

“Recourse Financing” means Debt of the Company or any Subsidiary which, by its
terms, does not bar the lender thereof from action against the Company or any
Subsidiary, as borrower or guarantor, if the security value of the project or
asset pledged in respect thereof falls below the amount required to repay such
Debt.

 

“Redemption Event” has the meaning set forth in Section 3.4.

 

“Restricted Payment” means, with respect to any Person, (i) any dividend or
other distribution on any shares of capital stock of such Person (except
dividends payable solely in shares of capital stock of the same or junior class
of such Person and dividends from a wholly-owned direct or indirect Subsidiary
of the Company to its parent corporation), (ii) any payment on account of the
purchase, redemption, retirement or acquisition of (a) any shares of such
Person’s capital stock or (b) any option, warrant or other right to acquire
shares of such Person’s capital stock or (iii) any loan, or advance or capital
contribution to any Person (a “ Stockholder”) owning any capital stock of such
Person other than relocation, travel or like advances to officers and employees
in the ordinary course of business, and other than reasonable compensation as
determined by the Board of Directors.

 

“Rights Offering” has the meaning set forth in Section 11.3.

 

7

 

 

“Sale Event” has the meaning set forth in Section 3.4.

 

“SEC Reports” has the meaning set forth in Section 7.1(a).

 

“Securities” means the Convertible Bridge Notes, and, as applicable, the
Conversion Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” has the meaning set forth in the recitals.

 

“Share Reorganization” has the meaning set forth in Section 11.2.

 

“Solvency Certificate” shall mean a certificate executed by the treasurer of the
Company as to the solvency of the Company, the adequacy of its capital and its
ability to pay its debts, all after giving effect to the issuance and sale of
the Convertible Bridge Notes and the completion of the offering (including
without limitation the payment of any fees or expenses in connection therewith),
which such Solvency Certificate shall be in the form of Exhibit C attached
hereto.

 

“Special Distribution” has the meaning set forth in Section 11.4.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which (x) a majority of the capital stock or other ownership interests having
ordinary voting power to elect a majority of the Board of Directors or other
persons performing similar functions are at the time directly or indirectly
owned by such Person or (y) the results of operations, the assets and the
liabilities of which are consolidated with such Person under GAAP.

 

“Subsidiary Corporate Documents” means the certificates of incorporation and
bylaws of each Subsidiary.

 

“Taxes” has the meaning set forth in Section 3.6.

 

“Trading Day” shall mean any Business Day in which the OTC Bulletin Board,
National Market or other automated quotation system or exchange on which the
Common Stock is then traded is open for trading for at least four (4) hours.

 

“Transaction Agreements” means this Agreement, the Convertible Bridge Notes, ,
and the any other agreements contemplated by this Agreement.

 

“Transfer” means any disposition of Securities that would constitute a sale
thereof under the Securities Act.

 

8

 

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

2            Accounting Terms and Determinations . Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with generally accepted
accounting principles as in effect from time to time, applied on a consistent
basis (except for changes concurred in by the Company’s independent public
accountants) (“ GAAP”). All references to “dollars,” “Dollars” or “$” are to
United States dollars unless otherwise indicated.

 

ARTICLE 2. PURCHASE AND SALE OF SECURITIES

 

1            Purchase and Sale of Convertible Bridge Notes .

 

(a)         Subject to the terms and conditions set forth herein, the Company
agrees to issue and sell to Purchaser, and Purchaser agrees to purchase from the
Company, Convertible Bridge Notes up to the aggregate face amount.

 

(b)        Purchaser shall acquire Convertible Bridge Notes on the Closing Date
in an aggregate face amount of ________________ ($__________.00).

 

2           Purchase Price. The purchase price for the Convertible Bridge Notes
on the Closing Date is $________ (the “ Purchase Price”).

 

ARTICLE 3. PAYMENT TERMS OF CONVERTILE BRIDGE NOTES

 

1         Payment of Principal and Interest; Payment Mechanics. The Company will
pay all amounts due on the Convertible Bridge Note by the method and at the
address specified for such purpose by Purchaser in writing, without the
presentation or surrender of any Convertible Bridge Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
this Convertible Bridge Note, the holder shall surrender the Convertible Bridge
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office. Prior to any sale or other
disposition of any Convertible Bridge Note, the holder thereof will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender the Convertible
Bridge Note to the Company in exchange for a new Convertible Bridge Note or
Convertible Bridge Notes. The Company will afford the benefits of this
Section 3.1 to any direct or indirect transferee of the Convertible Bridge Note
purchased under this Agreement and that has made the same agreement relating to
this Convertible Bridge Note as Purchaser has in this Section 3.1; provided that
such transferee is an “accredited investor” under Rule 501 of the Securities
Act.

 

9

 

 

2               Voluntary Prepayment . For so long as no Event of Default shall
have occurred and is continuing, the Company may, at its option, repay, in whole
or in part, the Convertible Bridge Notes, per the formula set forth in Section
5.1 of Exhibit A hereto, thereof following at least five (5) Business Days prior
written notice to Purchaser (the expiration of such five (5) Business Day period
being referred to as the “prepayment date”); provided, however, that if such
date is not a Business Day, the prepayment date shall be the next Business Day
thereafter.

 

3               Mandatory Prepayments .

 

(a)         Upon (i) the occurrence of a Change in Control of the Company,
(ii) a transfer of all or substantially all of the assets of the Company to any
Person in a single transaction or series of related transactions, or (iii) a
consolidation, merger or amalgamation of the Company with or into another Person
in which the Company is not the surviving entity (other than a merger which is
effected solely to change the jurisdiction of incorporation of the Company and
results in a reclassification, conversion or exchange of outstanding shares of
Common Stock solely into shares of Common Stock) (each of items (i), (ii) and
(iii) being referred to as a “ Sale Event”), , then, in each case, the Company
shall, upon request of the Majority Holders, redeem the Convertible Bridge
Notes, subject to the provisions of Section 5 of the Convertible Bridge Notes.
The redemption price payable upon any such redemption shall be the Redemption
Price in Section 5 of the Convertible Bridge Notes (referred to herein as the
"Formula Price").

 

(b)         At the option of Purchaser, upon the consummation of one or more
Financings, the Company shall use 100% of the Net Cash Proceeds therefrom
(unless such Net Cash Proceeds from each such Financing is less than $300,000)
to redeem the Convertible Bridge Notes.

 

4              Prepayment Procedures.

 

(a)         Any permitted prepayment or redemption of the Convertible Bridge
Notes, as applicable pursuant to Sections 3.2 or 3.3 above shall be deemed to be
effective and consummated (for purposes of determining the Formula Price and the
time at which Purchaser shall thereafter not be entitled to deliver a Notice of
Conversion for the Convertible Bridge Notes) as follows:

 

(i)           A prepayment pursuant to Section 3.2, the “prepayment date”
specified therein;

 

(ii)          A redemption pursuant to Section 3.3(a), the date of consummation
of the applicable Sale Event; and

 

10

 

 

(iii)         A redemption pursuant to Section 3.3(b), three (3) Business Days
following the date of consummation of the applicable Financing (meaning closing
and funding).

 

(b)          On the Maturity Date and on the effective date of a repayment or
redemption of the Convertible Bridge Notes as specified in Section 3.4(a) above,
the Company shall deliver by wire transfer of funds the repayment/redemption
price to Purchaser of the Convertible Bridge Notes subject to redemption. Should
Purchaser not receive payment of any amounts due on redemption of its
Convertible Bridge Notes by reason of the Company’s failure to make payment at
the times prescribed above for any reason, the Company shall pay to the
applicable holder on demand (x) interest on the sums not paid when due at an
annual rate equal to the maximum lawful rate compounded at the end of each
thirty (30) days, until the applicable holder is paid in full and (y) all costs
of collection, including, but not limited to, reasonable attorneys’ fees and
costs, whether or not suit or other formal proceedings are instituted.

 

(c)         The Company shall select the Convertible Bridge Notes to be redeemed
in any redemption in which not all of the Convertible Bridge Notes are to be
redeemed so that the ratio of the Convertible Bridge Notes of each holder
selected for redemption to the total Convertible Bridge Notes owned by that
holder shall be the same as the ratio of all such Convertible Bridge Notes
selected for redemption bears to the total of all then outstanding Convertible
Bridge Notes. Should any Convertible Bridge Notes required to be redeemed under
the terms hereof not be redeemed solely by reason of limitations imposed by law,
the applicable Convertible Bridge Notes shall be redeemed on the earliest
possible dates thereafter to the maximum extent permitted by law.

 

(d)         Any Notice of Conversion delivered by Purchaser (including delivery
via telecopy) to the Company prior to the (x) Maturity Date or (y) effective
date of a voluntary repayment pursuant to Section 3.3 or a mandatory prepayment
pursuant to Section 3.4 as specified in Section 3.5(a) above), shall be honored
by the Company and the conversion of the Convertible Bridge Notes shall be
deemed effected on the Conversion Date. In addition, between the effective date
of a voluntary prepayment pursuant to Section 3.3 or a mandatory prepayment
pursuant to Section 3.4 as specified in Section 3.5(a) above and the date the
Company is required to deliver the redemption proceeds in full to Purchaser,
Purchaser may deliver a Notice of Conversion to the Company. Such notice will be
(x) of no force or effect if the Company timely pays the redemption proceeds to
Purchaser when due or (y) honored on or as of the date of the Notice of
Conversion if the Company fails to timely pay the redemption proceeds to
Purchaser when due.

 

11

 

 

5Payment of Additional Amounts.

 

(a)          Any and all payments by the Company hereunder or under the
Convertible Bridge Notes to Purchaser and each “qualified assignee” thereof
shall be made free and clear of and without deduction or withholding for any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto (all such taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “ Taxes”) unless such Taxes are required by law or the
administration thereof to be deducted or withheld. If the Company shall be
required by law or the administration thereof to deduct or withhold any Taxes
from or in respect of any sum payable under the Convertible Bridge Notes (i) the
holders of the Convertible Bridge Notes subject to such Taxes shall have the
right, but not the obligation, for a period of thirty (30) days commencing upon
the day it shall have received written notice from the Company that it is
required to withhold Taxes to transfer all or any portion of the Convertible
Bridge Notes to a qualified assignee to the extent such transfer can be effected
in accordance with the other provisions of this Agreement and applicable law;
(ii) the Company shall make such deductions or withholdings; (iii) the sum
payable shall be increased as may be necessary so that after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional amounts paid under this Section 3.5) Purchaser receives an amount
equal to the sum it would have received if no such deduction or withholding had
been made; and (iv) the Company shall forthwith pay the full amount deducted or
withheld to the relevant taxation or other authority in accordance with
applicable. A “qualified assignee” of a Purchaser is a Person that is organized
under the laws of (i) the United States or (II) any jurisdiction other than the
United States or any political subdivision thereof and that (y) represents and
warrants to the Company that payments of the Company to such assignee under the
laws in existence on the date of this Agreement would not be subject to any
Taxes and (z) from time to time, as and when requested by the Company, executes
and delivers to the Company and the Internal Revenue Service forms, and provides
the Company with any information necessary to establish such assignee’s
continued exemption from Taxes under applicable law.

 

(b)          The Company shall forthwith pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (all such taxes, charges and levies hereinafter referred to as “ Other
Taxes”) which arise from any payment made under any of the Transaction
Agreements or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement other than Taxes payable solely as a result of the
transfer from Purchaser to a Person of any Security.

 

(c)          The Company shall indemnify Purchaser, or qualified assignee, for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 3.5) paid by Purchaser, or qualified assignee, and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. Payment under this indemnification shall be made within 30 days from
the date Purchaser or assignee makes written demand therefor. A certificate as
to the amount of such Taxes or Other Taxes submitted to the Company by Purchaser
or assignee shall be conclusive evidence of the amount due from the Company to
such party.

 

12

 

 

(d)          Within 30 days after the date of any payment of Taxes, the Company
will furnish to Purchaser the original or a certified copy of a receipt
evidencing payment thereof.

 

(e)          Purchaser shall provide to the Company a form W-8, stating that it
is a non-U.S. person, together with any additional tax forms which may be
required under the Code, as amended after the date hereof, to allow interest
payments to be made to it without deduction.

 

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to Purchaser, as of the Closing Date and
again at the closing of each Subsequent Takedown, the following:

 

1              Organization and Qualification. The Company and each Subsidiary
is a corporation (or other legal entity) duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation, with full
power and authority to own, lease, use and operate its properties and to carry
on its business as and where now owned, leased, used, operated and conducted.
The Company is qualified to conduct business as a foreign corporation and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary, except where such failure
would not have a Material Adverse Effect. A “ Material Adverse Effect” means any
material adverse effect on the operations, results of operations, properties,
assets or condition (financial or otherwise) of the Company or the Company and
its Subsidiaries, taken as a whole, or on the transactions contemplated hereby
or by the agreements or instruments to be entered into in connection herewith.

 

2Authorization and Execution.

 

(a)         The Company has all requisite corporate power and authority to enter
into and perform each Transaction Agreement and to consummate the transactions
contemplated hereby and thereby and to issue the Securities in accordance with
the terms hereof and thereof.

 

(b)          The execution, delivery and performance by the Company of each
Transaction Agreement and the issuance by the Company of the Securities have
been duly and validly authorized and no further consent or authorization of the
Company, its Board of Directors or its shareholders is required.

 

(c)          This Agreement has been duly executed and delivered by the Company.

 

13

 

 

(d)          This Agreement constitutes, and upon execution and delivery thereof
by the Company, each of the Transaction Agreements will constitute, a valid and
binding agreement of the Company, in each case enforceable against the Company
in accordance with its respective terms.

 

3             Capitalization. As of the date hereof, the authorized, issued and
outstanding capital stock of the Company is as set forth on Schedule 4.3 hereto
and except as set forth on Schedule 4.3 no other shares of capital stock of the
Company will be outstanding as of the Closing Date. All of such outstanding
shares of capital stock are, or upon issuance will be, duly authorized, validly
issued, fully paid and nonassessable. No shares of capital stock of the Company
are subject to preemptive rights or similar rights of the stockholders of the
Company or any liens or encumbrances imposed through the actions or failure to
act of the Company. Other than as set forth on Schedule 4.3 hereto, as of the
date hereof, (i) there are no outstanding options, warrants, scrip, rights to
subscribe for, puts, calls, rights of first refusal, agreements, understandings,
claims or other commitments or rights of any character whatsoever relating to,
or securities or rights convertible into or exchangeable for any shares of
capital stock of the Company or any of its Subsidiaries, or arrangements by
which the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries,
and (ii) there are no agreements or arrangements under which the Company or any
of its Subsidiaries are obligated to register the sale of any of its or their
securities under the Securities Act and (iii) there are no anti-dilution or
price adjustment provisions contained in any security issued by the Company (or
in any agreement providing rights to security holders) that will be triggered by
the issuance of the Convertible Bridge Notes or Conversion Shares. The Company
has furnished to Purchaser true and correct copies of the Company’s Corporate
Documents, and the terms of all securities convertible into or exercisable for
Common Stock and the material rights of the holders thereof in respect thereto.

 

4            Governmental Authorization. The execution and delivery by the
Company of the Transaction Agreements does not and will not, the issuance and
sale by the Company of the Securities does not and will not, and the
consummation of the transactions contemplated hereby and by the other
Transaction Agreements will not, require any action by or in respect of, or
filing with, any governmental body, agency or governmental official except
(a) such actions or filings that have been undertaken or made prior to the date
hereof and that will be in full force and effect (or as to which all applicable
waiting periods have expired) on and as of the date hereof or which are not
required to be filed on or prior to the Closing Date and (b) such actions or
filings that, if not obtained, would not result in a Material Adverse Effect.

 

14

 

 

5            Issuance of Shares. Upon conversion in accordance with the terms of
the Convertible Bridge Notes, the Conversion Shares shall be duly and validly
issued and outstanding, fully paid and nonassessable, free and clear of any
Taxes, Liens and charges with respect to issuance and shall not be subject to
preemptive rights or similar rights of any other stockholders of the Company.
Assuming the representations and warranties of Purchaser herein are true and
correct in all material respects, each of the Securities will have been issued
in material compliance with all applicable U.S. federal and state securities
laws. The Company understands and acknowledges that, in certain circumstances,
the issuance of Conversion Shares could dilute the ownership interests of other
stockholders of the Company. The Company further acknowledges that its
obligation to issue Conversion Shares upon conversion of the Convertible Bridge
Notes is absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interests of other stockholders of the
Company.

 

6            No Conflicts. The execution and delivery by the Company of the
Transaction Agreements to which it is a party did not and will not, the issuance
and sale by the Company of the Securities did not and will not and the
consummation of the transactions contemplated hereby and by the other
Transaction Agreements will not, contravene or constitute a default under or
violation of (i) any provision of applicable law or regulation, (ii) the Company
Corporate Documents, (iii) any agreement, judgment, injunction, order, decree or
other instrument binding upon the Company or any Subsidiary or any of their
respective assets, or result in the creation or imposition of any Lien on any
asset of the Company or any Subsidiary. The Company and each Subsidiary is in
compliance with and conforms to all statutes, laws, ordinances, rules,
regulations, orders, restrictions and all other legal requirements of any
domestic or foreign government or any instrumentality thereof having
jurisdiction over the conduct of its businesses or the ownership of its
properties, except where such failure would not have a Material Adverse Effect.

 

7            Financial Information. Since December 31, 2011 (the “ Balance Sheet
Date”), except as disclosed in Schedule 4.7, there has been (x) no material
adverse change in the assets or liabilities, or in the business or condition,
financial or otherwise, or in the results of operations or prospects, of the
Company and its Subsidiaries, whether as a result of any legislative or
regulatory change, revocation of any license or rights to do business, fire,
explosion, accident, casualty, labor trouble, flood, drought, riot, storm,
condemnation, act of God, public force or otherwise and (y) no material adverse
change in the assets or liabilities, or in the business or condition, financial
or otherwise, or in the results of operations or prospects, of the Company and
its subsidiaries except in the ordinary course of business; and no fact or
condition exists or is contemplated or threatened which might cause such a
change in the future. The unaudited consolidated balance sheets of the Company
and its Subsidiaries for the periods ending December 31, 2009, 2010 and 2011,
and the related consolidated statements of income, changes in stockholders’
equity and changes in cash flows for the periods then ended, including the
footnotes thereto, except as indicated therein, (i) complied in all material
respects with applicable accounting requirements and (ii) have been prepared in
accordance with GAAP consistently applied throughout the periods indicated,
except that the unaudited financial statements do not contain notes and may be
subject to normal audit adjustments and normal annual adjustments. Such
financial statements fairly present the financial condition of the Company and
its Subsidiaries at the dates indicated and the consolidated results of their
operations and cash flows for the periods then ended and, except as indicated
therein, reflect all claims against and all Debts and liabilities of the Company
and its Subsidiaries, fixed or contingent.

 

15

 

 

8               Litigation. Except as set forth on Schedule 4.8, there is no
action, suit or proceeding pending or, to the knowledge of the Company,
threatened against the Company or any Subsidiary, before any court or arbitrator
or any governmental body, agency or official in which there is a reasonable
possibility of an adverse decision which could materially adversely affect the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Company or which challenges the validity of any
Transaction Agreements.

 

9               Compliance with ERISA and other Benefit Plans.

 

(a)          Each member of the ERISA Group has fulfilled its obligations under
the minimum funding standards of ERISA and the Code with respect to each Plan
and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan. No member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Plan, (ii) failed to make any required
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which as resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Code or (iii) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.

 

(b)          The benefit plans not covered under clause (a) above (including
profit sharing, deferred compensation, stock option, employee stock purchase,
bonus, retirement, health or insurance plans, collectively the “ Benefit Plans”)
relating to the employees of the Company are duly registered where required by,
and are in good standing in all material respects under, all applicable laws.
All required employer and employee contributions and premiums under the Benefit
Plans to the date hereof have been made, the respective fund or funds
established under the Benefit Plans are funded in accordance with applicable
laws, and no past service funding liabilities exist thereunder.

 

(c)          No Benefit Plans have any unfunded liabilities, either on a “going
concern” or “winding up” basis and determined in accordance with all applicable
laws and actuarial practices and using actuarial assumptions and methods that
are reasonable in the circumstances. No event has occurred and no condition
exists with respect to any Benefit Plans that has resulted or could reasonably
be expected to result in any pension plan having its registration revoked or
wound up (in whole or in part) or refused for the purposes of any applicable
laws or being placed under the administration of any relevant pension benefits
regulatory authority or being required to pay any taxes or penalties (in any
material amounts) under any applicable laws.

 

10             Environmental Matters. The costs and liabilities associated with
Environmental Laws (including the cost of compliance therewith) are unlikely to
have a material adverse effect on the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Company or
any Subsidiary. Each of the Company and the Subsidiaries conducts its businesses
in compliance in all material respects with all applicable Environmental Laws.

 

11            Taxes. All United States federal, state, county, municipality,
local or foreign income tax returns and all other material tax returns
(including foreign tax returns) which are required to be filed by or on behalf
of the Company and each Subsidiary have been filed and all material taxes due
pursuant to such returns or pursuant to any assessment received by the Company
and each Subsidiary have been paid except those being disputed in good faith and
for which adequate reserves have been established. The charges, accruals and
reserves on the books of the Company and each Subsidiary in respect of taxes and
other governmental charges have been established in accordance with GAAP.

 

16

 

 

12           Investments, Joint Ventures. Other than as set forth in Schedule
4.12, the Company has no Subsidiaries or other direct or indirect Investment in
any Person, and the Company is not a party to any partnership, management,
shareholders’ or joint venture or similar agreement.

 

13           Not an Investment Company. Neither the Company nor any Subsidiary
is an “Investment Company” within the meaning of Investment Company Act of 1940,
as amended.

 

14           Full Disclosure. The information heretofore furnished by the
Company to Purchaser for purposes of or in connection with this Agreement or any
transaction contemplated hereby does not, and all such information hereafter
furnished by the Company or any Subsidiary to Purchaser will not (in each case
taken together and on the date as of which such information is furnished),
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in the light of the
circumstances under which they are made, not misleading.

 

15           No Solicitation; No Integration with Other Offerings. No form of
general solicitation or general advertising was used by the Company or, to the
best of its actual knowledge, any other Person acting on behalf of the Company,
in connection with the offer and sale of the Securities. Neither the Company,
nor, to its knowledge, any Person acting on behalf of the Company, has, either
directly or indirectly, sold or offered for sale to any Person (other than
Purchaser) any of the Securities or, within the six months prior to the date
hereof, any other similar security of the Company except as contemplated by this
Agreement, and the Company represents that neither itself nor any Person
authorized to act on its behalf (except that the Company makes no representation
as to Purchaser and their Affiliates) will sell or offer for sale any such
security to, or solicit any offers to buy any such security from, or otherwise
approach or negotiate in respect thereof with, any Person or Persons so as
thereby to cause the issuance or sale of any of the Securities to be in
violation of any of the provisions of Section 5 of the Securities Act. The
issuance of the Securities to Purchaser will not be integrated with any other
issuance of the Company’s securities (past, current or future) which requires
stockholder approval.

 

16           Permits. (a) Each of the Company and its Subsidiaries has all
material Permits; (b) all such Permits are in full force and effect, and each of
the Company and its Subsidiaries has fulfilled and performed all material
obligations with respect to such Permits; (c) no event has occurred which
allows, or after notice of lapse of time would allow, revocation or termination
by the issuer thereof or which results in any other material impairment of the
rights of the holder of any such Permit; and (d) the Company has no reason to
believe that any governmental body or agency is considering limiting, suspending
or revoking any such Permit.

 

17

 

 

17           Leases. Neither the Company nor any Subsidiary is a party to any
capital lease obligation with a value greater than $100,000 or to any operating
lease with an aggregate annual rental greater than $100,000 during the life of
such lease.

 

18           Absence of Any Undisclosed Liabilities or Capital Calls. There are
no liabilities of the Company or any Subsidiary of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, and there
is no existing condition, situation or set of circumstances which would
reasonably be expected to result in such a liability, other than (i) those
liabilities provided for in the financial statements delivered pursuant to
Section 4.7 and (ii) other undisclosed liabilities which, individually or in the
aggregate, would not have a Material Adverse Effect.

 

19           Public Utility Holding Company. Neither the Company nor any
Subsidiary is, or will be upon issuance and sale of the Securities and the use
of the proceeds described herein, subject to regulation under the Public Utility
Holding Company Act of 1935, as amended, the Federal Power Act, the Interstate
Commerce Act or to any federal or state statute or regulation limiting its
ability to issue and perform its obligations under any Transaction Agreement.

 

20           Intellectual Property Rights. Each of the Company and its
Subsidiaries owns, or is licensed under, and has the rights to use, all material
patents, trademarks, trade names, copyrights, technology, know-how and processes
(collectively, “ Intellectual Property”) used in, or necessary for the conduct
of its business; no claims have been asserted by any Person to the use of any
such Intellectual Property or challenging or questioning the validity or
effectiveness of any license or agreement related thereto. To the best of
Company’s and its Subsidiaries’ knowledge, there is no valid basis for any such
claim and the use of such Intellectual Property by the Company and its
Subsidiaries will not infringe upon the rights of any Person.

 

21           Insurance. The Company and its Subsidiaries maintain, with
financially sound and reputable insurance companies, insurance in at least such
amounts and against such risks such that any uninsured loss would not have a
Material Adverse Effect. All insurance coverages of the Company and its
Subsidiaries are in full force and effect and there are no past due premiums in
respect of any such insurance.

 

22           Title to Properties. The Company and its Subsidiaries have good and
marketable title to all their respective properties free and clear of all Liens.

 

23           Internal Accounting Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient, in
the judgment of the Company’s Board of Directors, to provide reasonable
assurance that (i) transactions are executed in accordance with managements’
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

18

 

 

24            Intentionally Omitted .

 

25            Foreign Practices. Neither the Company nor any of its Subsidiaries
nor, to the Company’s knowledge, any employee or agent of the Company or any
Subsidiary has made any payments of funds of the Company or Subsidiary, or
received or retained any funds, in each case in violation of any law, rule or
regulation.

 

26            Title to Certain Assets . The Company owns the assets designated
as collateral and described on Exhibit A to the Security Agreement, free and
clear of any lien or encumbrance.

 

ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

1Purchaser. Purchaser hereby represents and warrants to the Company that:

 

(a)          Purchaser is an “accredited investor” within the meaning of Rule
501(a) under the Securities Act and the Securities to be acquired by it pursuant
to this Agreement are being acquired for its own account and, as of the date
hereof, not with a view toward, or for sale in connection with, any distribution
thereof except in compliance with applicable United States federal and state
securities law; provided that the disposition of Purchaser’s property shall at
all times be and remain within its control;

 

(b)          the execution, delivery and performance of this Agreement and the
purchase of the Securities pursuant thereto are within Purchaser’s corporate or
partnership powers, as applicable, and have been duly and validly authorized by
all requisite corporate or partnership action;

 

(c)          this Agreement has been duly executed and delivered by Purchaser;

 

(d)          the execution and delivery by Purchaser of the Transaction
Agreements to which it is a party does not, and the consummation of the
transactions contemplated hereby and thereby will not, contravene or constitute
a default under or violation of (i) any provision of applicable law or
regulation, or (ii) any agreement, judgment, injunction, order, decree or other
instrument binding upon Purchaser;

 

(e)          Purchaser understands that the Securities have not been registered
under the Securities Act and may not be transferred or sold except as specified
in this Agreement or the remaining Transaction Agreements;

 

(f)          this Agreement constitutes a valid and binding agreement of
Purchaser enforceable in accordance with its terms, subject to (i) applicable
bankruptcy, insolvency or similar laws affecting the enforceability of creditors
rights generally and (ii) equitable principles of general applicability;

19

 

 

(g)          Purchaser has such knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Securities and Purchaser is capable of bearing the economic
risks of such investment;

 

(h)          Purchaser is knowledgeable, sophisticated and experienced in
business and financial matters; Purchaser has previously invested in securities
similar to the Securities and fully understands the limitations on transfer
described herein; Purchaser has been afforded access to information about the
Company and the financial condition, results of operations, property, management
and prospects of the Company sufficient to enable it to evaluate its investment
in the Securities; Purchaser has been afforded the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and the risks of investing in the
Securities; and Purchaser has been afforded the opportunity to obtain such
additional information which the Company possesses or can acquire that is
necessary to verify the accuracy and completeness of the information given to
Purchaser concerning the Company. The foregoing does not in any way relieve the
Company of its representations and other undertakings hereunder, and shall not
limit Purchaser’s ability to rely thereon;

 

(i)          no part of the source of funds used by Purchaser to acquire the
Securities constitutes assets allocated to any separate account maintained by
Purchaser in which any employee benefit plan (or its related trust) has any
interest; and

 

(j)          the information provided by the Purchaser in the Investor
Questionnaire, attached hereto as Exhibit E, is true and accurate.

 

ARTICLE 6. CONDITIONS PRECEDENT TO PURCHASE OF SECURITIES

 

1               Conditions Precedent to Purchaser’s Obligations to Purchase. The
obligation of Purchaser hereunder to purchase the Convertible Bridge Notes at
the Closing is subject to the satisfaction, on or before the Closing Date, of
each of the following conditions, provided that these conditions are for
Purchaser’s sole benefit and may be waived by Purchaser at any time in its sole
discretion:

 

(a)          The Company shall have duly executed this Agreement, and all other
appropriate financing statements, and delivered the same to Purchaser;

 

(b)          The Company shall have delivered to Purchaser duly executed
certificates representing the Convertible Bridge Notes in accordance with
Section 2.1 hereof;

 

(c)          The Company shall have delivered the Solvency Certificate;

 

20

 

 

(d)          The representations and warranties of the Company contained in each
Transaction Agreement shall be true and correct in all material respects as of
the date when made and as of the Closing Date as though made at such time
(except for representations and warranties that speak as of a specified date)
and the Company shall have performed, satisfied and complied with all covenants,
agreements and conditions required by such Transaction Agreements to be
performed, satisfied or complied with by it at or prior to the Closing Date.
Purchaser shall have received an Officer’s Certificate executed by the chief
executive officer of the Company, dated as of the Closing Date, to the foregoing
effect and as to such other matters as may be reasonably requested by Purchaser,
including but not limited to certificates with respect to the Company Corporate
Documents, resolutions relating to the transactions contemplated hereby and the
incumbencies of certain officers and Directors of the Company. The form of such
certificate is attached hereto as Exhibit D;

 

(e)          The Company shall have received all governmental, Board of
Directors, shareholders and third party consents and approvals necessary or
desirable in connection with the issuance and sale of the Securities and the
consummation of the transactions contemplated by the Transaction Agreements;

 

(f)          All applicable waiting periods in respect to the issuance and sale
of the Securities shall have expired without any action having been taken by any
competent authority that could restrain, prevent or impose any materially
adverse conditions thereon or that could seek or threaten any of the foregoing;

 

(g)          No law or regulation shall have been imposed or enacted that, in
the judgment of Purchaser, could adversely affect the transactions set forth
herein or in the other Transaction Agreements, and no law or regulation shall
have been proposed that in the reasonable judgment of Purchaser could reasonably
have any such effect;

 

(h)          omitted

 

(i)          All fees and expenses due and payable by the Company on or prior to
the Closing Date shall have been paid;

 

(j)          The Company Corporate Documents and the Subsidiary Corporate
Documents, if any, shall be in full force and effect and no term or condition
thereof shall have been amended, waived or otherwise modified without the prior
written consent of Purchaser;

 

(k)          There shall have occurred no material adverse change in the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Company or any Subsidiary since January 1, 2012;

 

21

 

 

(l)          There shall exist no action, suit, investigation, litigation or
proceeding pending or threatened in any court or before any arbitrator or
governmental instrumentality that challenges the validity of or purports to
affect this Agreement or any other Transaction Agreement, or other transaction
contemplated hereby or thereby or that could reasonably be expected to have a
Material Adverse Effect, or any material adverse effect on the enforceability of
the Transaction Agreements or the Securities or the rights of the holders of the
Securities or Purchaser hereunder;

 

(m)          Purchaser shall have confirmed the receipt of the Convertible
Bridge Notes to be issued, duly executed by the Company in the denominations and
registered in the name of Purchaser;

 

(n)          There shall not have occurred any disruption or adverse change in
the financial or capital markets generally, or in the market for the Common
Stock (including but not limited to any suspension or delisting), which
Purchaser reasonably deems material in connection with the purchase of the
Securities;

 

(o)          Immediately before and after the Closing Date, no Default or Event
of Default shall have occurred and be continuing;

 

(p)          Purchaser shall have received all other opinions, resolutions,
certificates, instruments, agreements or other documents as they shall
reasonably request;

 

2             Conditions to the Company’s Obligations. The obligations of the
Company to issue and sell the Securities to Purchaser pursuant to this Agreement
are subject to the satisfaction, at or prior to any Closing Date, of the
following conditions:

 

(a)          The representations and warranties of Purchaser contained herein
shall be true and correct in all material respects on the Closing Date and
Purchaser shall have performed and complied in all material respects with all
agreements required by this Agreement to be performed or complied with by
Purchaser at or prior to the Closing Date;

 

(b)          The issue and sale of the Securities by the Company shall not be
prohibited by any applicable law, court order or governmental regulation; and

 

(c)          Receipt by the Company of duly executed counterparts of this
Agreement signed by Purchaser.

 

ARTICLE 7. AFFIRMATIVE COVENANTS

 

The Company hereby agrees that, from and after the date hereof for so long as
any Convertible Bridge Notes remain outstanding and for the benefit of
Purchaser:

 

1              Information. The Company will deliver, or make available to each
holder of the Convertible Bridge Notes:

 

(a)           within 30 days of the end of each fiscal quarter copies of the
Company’s balance sheet and income statements all as prepared in accordance with
GAAP;

 

22

 

 







 

(b)           simultaneously with the delivery of each item referred to in
clause (a) above, a certificate from the chief financial officer of the Company
stating that no Default or Event of Default has occurred and is continuing, or,
if as of the date of such delivery a Default shall have occurred and be
continuing, a certificate from the Company setting forth the details of such
Default or Event of Default and the action which the Company is taking or
proposes to take with respect thereto;

 

(c)           within two (2) days after any officer of the Company obtains
knowledge of a Default or Event of Default, or that any Person has given any
notice or taken any action with respect to a claimed Default hereunder, a
certificate of the chief financial officer of the Company setting forth the
details thereof and the action which the Company is taking or proposed to take
with respect thereto;

 

(d)           promptly upon the mailing thereof to the shareholders of the
Company generally, copies of all financial statements, reports and proxy
statements so mailed and any other document generally distributed to
shareholders;

 

(e)           at least two (2) Business Days prior to the consummation of any
Financing or other event requiring a repayment of the Convertible Bridge Notes
under Section 3.4, notice thereof together with a summary of all material terms
thereof and copies of all documents and instruments associated therewith;

 

(f)           notice promptly upon the occurrence of any event by which the
Reserved Amount becomes less than the sum of (i) 1.5 times the maximum number of
Conversion Shares issuable pursuant to the Transaction Agreements; and

 

(g)           promptly following the commencement thereof, notice and a
description in reasonable detail of any litigation or proceeding to which the
Company or any Subsidiary is a party in which the amount involved is $75,000 or
more and not covered by insurance or in which injunctive or similar relief is
sought.

 

2           Payment of Obligations. The Company will, and will cause each
Subsidiary to, pay and discharge, at or before maturity, all their respective
material obligations, including, without limitation, tax liabilities, except
where the same may be contested in good faith by appropriate proceedings and
will maintain, in accordance with GAAP, appropriate reserves for the accrual of
any of the same.

 

3            Maintenance of Property; Insurance. The Company will, and will
cause each Subsidiary to, keep all property useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted. In
addition, the Company and each Subsidiary will maintain insurance in at least
such amounts and against such risks as it has insured against as of the Closing
Date.

 

23

 

 

4            Maintenance of Existence. The Company will, and will cause each
Subsidiary to, continue to engage in business of the same general type as now
conducted by the Company and such Subsidiaries, and will preserve, renew and
keep in full force and effect its respective corporate existence and their
respective material rights, privileges and franchises necessary or desirable in
the normal conduct of business.

 

5           Compliance with Laws . The Company will, and will cause each
Subsidiary to, comply, in all material respects, with all federal, state,
municipal, local or foreign applicable laws, ordinances, rules, regulations,
municipal by-laws, codes and requirements of governmental authorities
(including, without limitation, Environmental Laws and ERISA and the rules and
regulations thereunder) except (i) where compliance therewith is contested in
good faith by appropriate proceedings or (ii) where non-compliance therewith
could not reasonably be expected, in the aggregate, to have a material adverse
effect on the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Company or such Subsidiary.

 

6           Inspection of Property, Books and Records. The Company will, and
will cause each Subsidiary to, keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to their respective businesses and activities; and will permit, during
normal business hours, Purchaser’ Representative or an affiliate thereof, as
representatives of Purchaser, to visit and inspect any of their respective
properties, upon reasonable prior notice, to examine and make abstracts from any
of their respective books and records and to discuss their respective affairs,
finances and accounts with their respective executive officers and independent
public accountants (and by this provision the Company authorizes its independent
public accountants to disclose and discuss with Purchaser the affairs, finances
and accounts of the Company and its Subsidiaries in the presence of a
representative of the Company; provided, however, that such discussions will not
result in any unreasonable expense to the Company, without Company consent), all
at such reasonable times.

 

7           Investment Company Act. The Company will not be or become an
open-end investment trust, unit investment trust or face-amount certificate
company that is or is required to be registered under Section 8 of the
Investment Company Act of 1940, as amended.

 

8           Use of Proceeds. The proceeds from the issuance and sale of the
Convertible Bridge Notes by the Company shall be used as working capital. None
of the proceeds from the issuance and sale of the Convertible Bridge Notes by
the Company pursuant to this Agreement will be used directly or indirectly for
the purpose, whether immediate, incidental or ultimate, of purchasing or
carrying any “margin stock” within the meaning of Regulation G of the Board of
Governors of the Federal Reserve System.

 

9           Compliance with Terms and Conditions of Material Contracts. The
Company will, and will cause each Subsidiary to, comply, in all respects, with
all terms and conditions of all material contracts to which it is subject.

 

10         Omitted

 

24

 

 

11            Transfer Agent Instructions. Upon receipt of a Notice of
Conversion the Company shall immediately direct the Company's transfer agent to
issue certificates, registered in the name of Purchaser or its nominee, for the
Conversion Shares, in such amounts as specified from time to time by Purchaser
to the Company upon proper conversion of the Convertible Bridge Notes. Upon
conversion of any Convertible Bridge Notes in accordance with their terms, the
Company will use its best lawful efforts to cause its transfer agent to, issue
one or more certificates representing shares of Common Stock in such name or
names and in such denominations specified by a Purchaser in a Notice of
Conversion. The Company further warrants and agrees that no instructions other
than these instructions have been or will be given to its transfer agent.
Nothing in this Section 7.11 shall affect in any way a Purchaser’s obligation to
comply with all securities laws applicable to Purchaser upon resale of such
shares of Common Stock, including any prospectus delivery requirements.

 

12           Omitted .

 

13           Form D; Blue Sky Laws. The Company agrees to file a “Form D” with
respect to the Securities as required under Regulation D of the Securities Act
and to provide a copy thereof to Purchaser promptly after such filing. The
Company shall, on or before the Closing Date, take such action as the Company
shall reasonably determine is necessary to qualify the Securities for sale to
Purchaser at the Closing pursuant to this Agreement under applicable securities
or “blue sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to Purchaser on or prior to the Closing Date.

 

ARTICLE 8. NEGATIVE COVENANTS

 

The Company hereby agrees that after the date hereof for so long as any
Convertible Bridge Notes remain outstanding and for the benefit of Purchaser:

 

1            Limitations on Debt or Other Liabilities. Neither the Company nor
any Subsidiary will create, incur, assume or suffer to exist (at any time after
the Closing Date and until repayment or conversion of the Convertible Bridge
Notes, after giving effect to the application of the proceeds of the issuance of
the Securities) (i) any Debt except (x) Debt incurred in a Permitted Financing,
(y) Debt incurred in connection with equipment leases to which the Company or
its Subsidiaries are a party incurred in the ordinary course of business; and
(z) Debt incurred in connection with trade accounts payable, imbalances and
refunds arising in the ordinary course of business and (ii) any equity
securities (including Derivative Securities) (other than those securities that
are issuable (x) under or pursuant to stock option plans, warrants or other
rights programs that exist as of the date hereof, (z) in connection with the
acquisition (including by merger) of a business or of assets otherwise permitted
under this Agreement), unless the Company complies with the mandatory prepayment
terms of Section 3.4(b) hereof.

 

25

 

 

2            Transactions with Affiliates. The Company and each Subsidiary will
not, directly or indirectly, pay any funds to or for the account of, make any
investment (whether by acquisition or stock or indebtedness, by loan, advance,
transfer of property, guarantee or other agreement to pay, purchase or service,
directly or indirectly, and Debt, or otherwise) in, lease, sell, transfer or
otherwise dispose of any assets, tangible or intangible, to, or participate in,
or effect any transaction in connection with any joint enterprise or other joint
arrangement with, any Affiliate, except, (1) pursuant to those agreements
specifically identified in the Company’s public filings, or on Schedule 8.2
attached hereto (with a copy of such agreements annexed to such Schedule 8.2)
and (2) on terms to the Company or such Subsidiary no less favorable than terms
that could be obtained by the Company or such Subsidiary from a Person that is
not an Affiliate of the Company upon negotiation at arms’ length, as determined
in good faith by the Board of Directors of the Company; provided that no
determination of the Board of Directors shall be required with respect to any
such transactions entered into in the ordinary course of business.

 

3           Merger or Consolidation. The Company will not, unless consented to
by Purchaser, in a single transaction or a series of related transactions (i)
consolidate with or merge with or into any other Person, or (ii) permit any
other Person to consolidate with or merge into it, unless the Company shall be
the survivor of such merger or consolidation and (x) immediately before and
immediately after given effect to such transaction (including any indebtedness
incurred or anticipated to be incurred in connection with the transaction), no
Default or Event of Default shall have occurred and be continuing; and (y) the
Company has delivered to Purchaser an Officer’s Certificate stating that such
consolidation, merger or transfer complies with this Agreement, and that all
conditions precedent in this Agreement relating to such transaction have been
satisfied.

 

4           Limitation on Asset Sales. Neither the Company nor any Subsidiary
will consummate an Asset Sale of material assets of the Company or any
Subsidiary without the prior written consent of Purchaser, which consent shall
not be unreasonably withheld. As used herein, “Asset Sale” means any sale,
lease, transfer or other disposition (or series of related sales, leases,
transfers or dispositions) or sales of capital stock of a Subsidiary (other than
directors’ qualifying shares), property or other assets (each referred to for
the purpose of this definition as a “disposition”), including any disposition by
means of a merger, consolidation or similar transaction other than a disposition
of property or assets at fair market value in the ordinary course of business.

 

5            Restrictions on Certain Amendments. Neither the Company nor any
Subsidiary will waive any provision of, amend, or suffer to be amended, any
provision of such entity’s existing Debt, any Company Corporate Document or
Subsidiary Corporate Document if such amendment, in the Company’s reasonable
judgment, would materially adversely affect Purchaser or the holders of the
Securities without the prior written consent of Purchaser.

 

6            Omitted.

 

7            Limitation on Stock Repurchases. Except as otherwise set forth in
the Convertible Bridge Notes, the Company shall not, without the written consent
of the Majority Holders, redeem, repurchase or otherwise acquire (whether for
cash or in exchange for property or other securities or otherwise) any shares of
capital stock of the Company or any warrants, rights or options to purchase or
acquire any such shares.

 

26

 

 

ARTICLE 9. RESTRICTIVE LEGENDS

 

1            Restrictions on Transfer . From and after their respective dates of
issuance, none of the Securities shall be transferable except upon the
conditions specified in this Article IX, which conditions are intended to ensure
compliance with the provisions of the Securities Act in respect of the Transfer
of any of such Securities or any interest therein. Each Purchaser will use its
best efforts to cause any proposed transferee of any Securities held by it to
agree to take and hold such Securities subject to the provisions and upon the
conditions specified in this Article IX.

 

2           Legends. The Conversion Shares shall be considered "legended" and/or
"restricted" within the meaning of this Agreement and the Transaction
Agreements.

 

3            Notice of Proposed Transfers . Prior to any proposed Transfer of
the Securities (other than a Transfer (i) registered or exempt from registration
under the Securities Act, (ii) to an affiliate of a Purchaser which is an
“accredited investor” within the meaning of Rule 501(a) under the Securities
Act, provided that any such transferee shall agree to be bound by the terms of
this Agreement, or (iii) to be made in reliance on Rule 144 under the Securities
Act), the holder thereof shall give written notice to the Company of such
holder’s intention to effect such Transfer, setting forth the manner and
circumstances of the proposed Transfer, which shall be accompanied by (a) an
opinion of counsel reasonably acceptable to the Company, confirming that such
transfer does not give rise to a violation of the Securities Act, (B)
representation letters in form and substance reasonably satisfactory to the
Company to ensure compliance with the provisions of the Securities Act and (C)
letters in form and substance reasonably satisfactory to the Company from each
such transferee stating such transferee’s agreement to be bound by the terms of
this Agreement. Such proposed Transfer may be effected only if the Company shall
have received such notice of transfer, opinion of counsel, representation
letters and other letters referred to in the immediately preceding sentence,
whereupon the holder of such Securities shall be entitled to Transfer such
Securities in accordance with the terms of the notice delivered by the holder to
the Company.

 

ARTICLE 10. ADDITIONAL AGREEMENTS AMONG THE PARTIES

 

1           Liquidated Damages.

 

(a)           The Company shall cause its transfer agent to, issue and deliver
shares of Common Stock consistent with Section 7.11 hereof within five (5)
Trading Days of delivery of a Notice of Conversion (the “Deadline”) to Purchaser
(or any party receiving Securities by transfer from Purchaser) at the address of
Purchaser set forth in the Notice of Conversion. The Company understands that a
delay in the issuance of such certificates after the Deadline could result in
economic loss to Purchaser.

 

27

 

 

(b)           Without in any way limiting Purchaser’s right to pursue other
remedies, including actual damages and/or equitable relief, the Company agrees
that if delivery of the Conversion Shares is more than one (1) Business Day
after the Deadline (other than a failure due to the circumstances described in
Section 4.3 of the Convertible Bridge Notes, which failure shall be governed by
such Section) the Company shall pay to Purchaser, as liquidated damages and not
as a penalty, $500 for each $100,000 of Convertible Bridge Notes then
outstanding per day in cash, for each of the first ten (10) days beyond the
Deadline, and $1,000 for each $100,000 of Convertible Bridge Notes then
outstanding per day in cash for each day thereafter that the Company fails to
deliver such Common Stock. Such cash amount shall be paid to Purchaser by the
last day of the calendar week following the week in which it has accrued or, at
the option of Purchaser (by written notice to the Company by the first day of
the week following the week in which it has accrued), shall be added to the
principal amount of the Convertible Bridge Note (if then outstanding) payable to
Purchaser, in which event interest shall accrue thereon in accordance with the
terms of the Convertible Bridge Notes and such additional principal amount shall
be convertible into Common Stock in accordance with the terms of the Convertible
Bridge Notes.

 

2            Conversion Notice. The Company agrees that, in addition to any
other remedies which may be available to Purchaser, including, but not limited
to, the remedies available under Section 10.1, in the event the Company fails
for any reason (other than as a result of actions taken by a Purchaser in breach
of this Agreement) to effect delivery to a Purchaser of certificates with or
without restrictive legends as contemplated by Article IX representing the
shares of Common Stock on or prior to the Deadline after conversion of any
Convertible Bridge Notes, Purchaser will be entitled, if prior to the delivery
of such certificates, to revoke the Notice of Conversion, by delivering a notice
to such effect to the Company whereupon the Company and Purchaser shall each be
restored to their respective positions immediately prior to delivery of such
Notice of Conversion.

 

3             Conversion Limit. Notwithstanding the conversion rights under the
Convertible Bridge Notes, unless Purchaser delivers a waiver in accordance with
the immediately following sentence, in no event shall Purchaser be entitled to
convert any portion of the Convertible Bridge Notes, in excess of that portion
of the Convertible Bridge Notes, as applicable, of which the sum of (i) the
number of shares of Common Stock beneficially owned by Purchaser and its
Affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Convertible Bridge
Note or other Derivative Securities convertible into or exchangeable for shares
of Common Stock which contain a limitation similar to that set forth in this
Section 10.3), and (ii) the number of shares of Common Stock issuable upon the
conversion of the portion of the Convertible Bridge Note with respect to which
this determination is being made, would result in beneficial ownership by
Purchaser and its Affiliates of more than 9.99% of the outstanding shares of
Common Stock. For purposes of Section 10.3(i) beneficial ownership shall be
determined in accordance with Rule 13d-3 of the Exchange Act and Regulations 13
D-G thereunder, except as otherwise provided in this Section 10.3. The foregoing
limitation shall not apply and shall be of no further force or effect (i)
immediately preceding and upon the occurrence of any voluntary or mandatory
redemption or repayment transaction described herein or in the Convertible
Bridge Notes, (ii) immediately preceding and upon any Sale Event, (iii) on the
Maturity Date or (iv) following the occurrence of any Event of Default which is
not cured for a period of ten (10) calendar days.

 

28

 

 

4           Registration Rights.

 

(a)           In the event that the S-1 Registration Statement filed on 7/3/12
is not declared effective within 90 days of the Closing Date, the Company shall
grant Purchaser registration rights covering the Conversion Shares (the
“Registrable Securities”), and, subject to the limitations imposed by the SEC in
accordance with Rule 415, the Purchaser shall have the right to sell the
Conversion Shares under a registration statement including the Registrable
Securities (the “Registration Statement”). The Company shall use its best
efforts to cause the Registration Statement to be declared effective by the
Commission on the earlier of (i) 120 days of the Closing Date, (ii) five days
following the receipt of a “No Review” Letter from the Commission or (iii) the
first day following the day the Commission determines the Registration Statement
eligible to be declared effective (the ‘Required Effectiveness date”). The
Company shall pay all expenses of registration (other than underwriting fees and
discounts, if any, in respect of Registrable Securities offered and sold under
each registration statement by Purchaser).

 

(b)           If the Registration Statement is not declared effective by the
Commission by the Required Effectiveness Date, the Company shall ( a) Redeem the
Convertible Bridge Notes in Cash, or (b) pay to Purchaser, as liquidated damages
and not as a penalty, an amount equal to 2% of the outstanding principal amount
of the Convertible Bridge Notes, prorated, for each 30 day period after the
Required Effective Date the Registration Statement is not declared effective by
the Commission, which amount will be increased to 3% of the outstanding
principal amount of the Convertible Bridge Notes in the event that the
Registration Statement is not declared effective by the Commission within 120
days of the Required Effective Date. In no event shall the liquidated damages
exceed in aggregate 14%.

 

(c)           Any such liquidated damages shall be paid in cash by the Company
to Purchaser by wire transfer in immediately available funds on the last day of
each calendar week following the event requiring its payment.

 

(d)           If, following the declaration of effectiveness of the Registration
Statement or the Subsequent Registration Statement, such registration statement
(or any prospectus or supplemental prospectus contained therein) shall cease to
be effective for any reason (including but not limited to the occurrence of any
event that results in any prospectus or supplemental prospectus containing an
untrue statement of a material fact or omitting a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading), the Company fails
to file required amendments to the Registration Statement or Subsequent
Registration Statement in order to allow the Purchaser to exercise its rights to
receive unrestricted, unlegended, freely tradeable shares of Common Stock, or if
for any reason there are insufficient shares of such shares of Common Stock
registered under the then current Registration Statement or Subsequent
Registration Statement to effect full conversion of the Convertible Bridge Notes
(a "Registration Default"), the Company shall immediately take all necessary
steps to cause the Registration Statement or Subsequent Registration Statement
to be amended or supplemented so as to cure such Registration Default. Failure
to cure a Registration Default within fifteen (15) business days shall result in
the Company paying to Purchaser liquidated damages at the rate of $5,000 per day
from the date of such Registration Default until the Registration Default is
cured.

 

29

 

 

5Omitted.

 

ARTICLE 11. ADJUSTMENT OF FIXED PRICE

 

1           Reorganization . The Conversion Price (the “Fixed Prices”) shall be
adjusted, as applicable, as hereafter provided.

 

2           Share Reorganization . If and whenever the Company shall:

 

(i)           subdivide the outstanding shares of Common Stock into a greater
number of shares;

 

(ii)           consolidate the outstanding shares of Common Stock into a smaller
number of shares;

 

(iii)            issue Common Stock or securities convertible into or
exchangeable for shares of Common Stock as a stock dividend to all or
substantially all the holders of Common Stock; or

 

(iv)           make a distribution on the outstanding Common Stock to all or
substantially all the holders of Common Stock payable in Common Stock or
securities convertible into or exchangeable for Common Stock;

 

any of such events being herein called a “Share Reorganization,” then in each
such case the applicable Fixed Price shall be adjusted, effective immediately
after the record date at which the holders of Common Stock are determined for
the purposes of the Share Reorganization or, if no record date is fixed, the
effective date of the Share Reorganization, by multiplying the applicable Fixed
Price in effect on such record or effective date, as the case may be, by a
fraction of which:

 

(i)           the numerator shall be the number of shares of Common Stock
outstanding on such record or effective date (without giving effect to the
transaction); and

 

30

 

 

(II)           the denominator shall be the number of shares of Common Stock
outstanding after giving effect to such Share Reorganization, including, in the
case of a distribution of securities convertible into or exchangeable for shares
of Common Stock, the number of shares of Common Stock that would have been
outstanding if such securities had been converted into or exchanged for Common
Stock on such record or effective date.

 

3            Rights Offering. If and whenever the Company shall issue to all or
substantially all the holders of Common Stock, rights, options or warrants under
which such holders are entitled, during a period expiring not more than 45 days
after the record date of such issue, to subscribe for or purchase Common Stock
(or Derivative Securities), at a price per share (or, in the case of securities
convertible into or exchangeable for Common Stock, at an exchange or conversion
price per share at the date of issue of such securities) of less than 95% of the
Market Price of the Common Stock on such record date (any such event being
herein called a “Rights Offering”), then in each such case the applicable Fixed
Price shall be adjusted, effective immediately after the record date at which
holders of Common Stock are determined for the purposes of the Rights Offering,
by multiplying the applicable Fixed Price in effect on such record date by a
fraction of which:

 

(i)           the numerator shall be the sum of:

 

(i)the number of shares of Common Stock outstanding on such record date; and    
 (II) a number obtained by dividing:      (A)either,





 

(x)          the product of the total number of shares of Common Stock so
offered for subscription or purchase and the price at which such shares are so
offered, or

 

(y)          the product of the maximum number of shares of Common Stock into or
for which the convertible or exchangeable securities so offered for subscription
or purchase may be converted or exchanged and the conversion or exchange price
of such securities, or, as the case may be, by

 

(B)          the Market Price of the Common Stock on such record date; and

 

(ii)          the denominator shall be the sum of:

 

(i)          the number of shares of Common Stock outstanding on such record
date; and

 

(II)          the number of shares of Common Stock so offered for subscription
or purchase (or, in the case of Derivative Securities, the maximum number of
shares of Common Stock for or into which the securities so offered for
subscription or purchase may be converted or exchanged).

 

31

 

 

To the extent that such rights, options or warrants are not exercised prior to
the expiry time thereof, the applicable Fixed Price shall be readjusted
effective immediately after such expiry time to the applicable Fixed Price which
would then have been in effect upon the number of shares of Common Stock (or
Derivative Securities) actually delivered upon the exercise of such rights,
options or warrants.

 

4                             Special Distribution. If and whenever the Company
shall issue or distribute to all or substantially all the holders of Common
Stock:

(i)                         shares of the Company of any class, other than
Common Stock;

 

(ii)          rights, options or warrants; or

 

(iii)         any other assets (excluding cash dividends and equivalent
dividends in shares paid in lieu of cash dividends in the ordinary course);

 

and if such issuance or distribution does not constitute a Share Reorganization
or a Rights Offering (any such event being herein called a “Special
Distribution”), then in each such case the applicable Fixed Price shall be
adjusted, effective immediately after the record date at which the holders of
Common Stock are determined for purposes of the Special Distribution, by
multiplying the applicable Fixed Price in effect on such record date by a
fraction of which:

 

(i)         the numerator shall be the difference between:

 

(A)       the product of the number of shares of Common Stock outstanding on
such record date and the Market Price of the Common Stock on such date; and

 

(B)        the fair market value, as determined by the Directors (whose
determination shall be conclusive), to the holders of Common Stock of the
shares, rights, options, warrants, evidences of indebtedness or other assets
issued or distributed in the Special Distribution (net of any consideration paid
therefor by the holders of Common Stock), and

 

(ii)         the denominator shall be the product of the number of shares of
Common Stock outstanding on such record date and the Market Price of the Common
Stock on such date.

 

5            Capital Reorganization. If and whenever there shall occur:

  

(i)        a reclassification or redesignation of the shares of Common Stock or
any change of the shares of Common Stock into other shares, other than in a
Share Reorganization;

 



32

 



 

(ii)        a consolidation, merger or amalgamation of the Company with, or into
another body corporate; or

 

(iii)        the transfer of all or substantially all of the assets of the
Company to another body corporate;

 

(any such event being herein called a “Capital Reorganization”), then in each
such case the holder who exercises the right to convert Convertible Bridge Notes
after the effective date of such Capital Reorganization shall be entitled to
receive and shall accept, upon the exercise of such right, in lieu of the number
of shares of Common Stock to which such holder was theretofore entitled upon the
exercise of the conversion privilege, the aggregate number of shares or other
securities or property of the Company or of the body corporate resulting from
such Capital Reorganization that such holder would have been entitled to receive
as a result of such Capital Reorganization if, on the effective date thereof,
such holders had been the holder of the number of shares of Common Stock to
which such holder was theretofore entitled upon conversion; provided, however,
that no such Capital Reorganization shall be consummated in effect unless all
necessary steps shall have been taken so that such holders shall thereafter be
entitled to receive such number of shares or other securities of the Company or
of the body corporate resulting from such Capital Reorganization, subject to
adjustment thereafter in accordance with provisions the same, as nearly as may
be possible, as those contained above.

 

6                         Purchase Price Adjustments. In case, except in the
case of Permitted Financings, at any time and from time to time the Company
shall issue any shares of Common Stock or Derivative Securities convertible or
exercisable for shares of Common Stock (the number of shares so issued, or
issuable upon conversion or exercise of such Derivative Securities, as
applicable, being referred to as “Additional Shares of Common Stock”) for
consideration less than the then Market Price at the date of issuance of such
shares of Common Stock or such Derivative Securities, in each such case the
Conversion Price shall, concurrently with such issuance, be adjusted by
multiplying the Conversion Price immediately prior to such event by a fraction:
(i) the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to the issuance of such Additional Shares of
Common Stock plus the number of shares of Common Stock that the aggregate
consideration received by the Company for the total number of such Additional
Shares of Common Stock so issued would purchase at the Market Price and (ii) the
denominator of which shall be the number of shares of Common Stock outstanding
immediately prior to the issuance of Additional Shares of Common Stock plus the
number of such Additional Shares of Common Stock so issued or sold.

 

 

 

 

7 Adjustment Rules . The following rules and procedures shall be applicable to
adjustments made in this Article XI:

 

(a)           no adjustment in the applicable Fixed Price shall be required
unless such adjustment would result in a change of at least 1% in the applicable
Fixed Price then in effect, provided, however, that any adjustments which, but
for the provisions of this clause would otherwise have been required to be made,
shall be carried forward and taken into account in any subsequent adjustment;

 

(b)           if any event occurs of the type contemplated by the adjustment
provisions of this Article XI but not expressly provided for by such provisions,
the Company will give notice of such event as provided herein, and the Company’s
board of directors will make an appropriate adjustment in the Fixed Price so
that the rights of the holders of the applicable Security shall not be
diminished by such event; and

 

(c)           if a dispute shall at any time arise with respect to any
adjustment of the applicable Fixed Price, such dispute shall be conclusively
determined by a firm of independent chartered accountants selected by the
Purchaser and any such determination shall be binding upon the Company and
Purchaser.

 

8            Certificate as to Adjustment. The Company shall from time to time
promptly after the occurrence of any event which requires an adjustment in the
applicable Fixed Price deliver to Purchaser a certificate specifying the nature
of the event requiring the adjustment, the amount of the adjustment necessitated
thereby, the applicable Fixed Price after giving effect to such adjustment and
setting forth, in reasonable detail, the method of calculation and the facts
upon which such calculation is based.

 

9            Notice to Holders . If the Company shall fix a record date for:

 

(a)           any Share Reorganization (other than the subdivision of
outstanding Common Stock into a greater number of shares or the consolidation of
outstanding Common Stock into a smaller number of shares),

 

(b)           any Rights Offering,

 

(c)           any Special Distribution,

 

(d)            any Capital Reorganization (other than a reclassification or
redesignation of the Common Stock into other shares),

 

(e)           Sale Event; or

 

(f)           any cash dividend,

 

the Company shall, not less than 10 days prior to such record date or, if no
record date is fixed, prior to the effective date of such event, give to
Purchaser notice of the particulars of the proposed event or the extent that
such particulars have been determined at the time of giving the notice.

 

 

 

 

ARTICLE 13. EVENTS OF DEFAULT

 

1            Events of Default. If one or more of the following events (each an
“Event of Default”) shall have occurred and be continuing:

 

(a)           failure by the Company to pay or repay when due, all or any part
of the principal on any of the Convertible Bridge Notes (whether by virtue of
the agreements specified in this Agreement or the Convertible Bridge Notes);

 

(b)           failure by the Company to pay (i) within five (5) Business Days of
the due date thereof any interest on any Convertible Bridge Notes or (ii) within
five (5) Business Days following the delivery of notice to the Company of any
fees or any other amount payable (not otherwise referred to in (a) above or this
clause (b)) by the Company under this Agreement or any other Transaction
Agreement;

 

(c)           failure by the Company to timely comply with the requirements of
Section 7.11 or 10.1 hereof, which failure is not cured within five (5) Business
Days of such failure;

 

(d)           failure on the part of the Company to observe or perform any
covenant contained in Section 7.10 or Article VIII of this Agreement;

 

(e)           failure on the part of the Company to observe or perform any
covenant or agreement contained in any Transaction Agreement (other than those
covered by clauses (a), (b), (c), (d) or (e) above) for 30 days from the date of
such occurrence;

 

(f)           the Registration Statement shall not have been declared effective
by the Commission by the Required Effectiveness Date, or such effectiveness
shall not be maintained for the Registration Maintenance Period, in each case
which results in the Company incurring the Default Fee for a period in excess of
10 days;

 

(g)           the Company or any Subsidiary has commenced a voluntary case or
other proceeding seeking liquidation, winding-up, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency, moratorium
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or has consented to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or has made a general assignment for
the benefit of creditors, or has failed generally to pay its debts as they
become due, or has taken any corporate action to authorize any of the foregoing;

 

 

 

 

(h)            an involuntary case or other proceeding has been commenced
against the Company or any Subsidiary seeking liquidation, winding-up,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency, moratorium or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of 60 days, or an order for relief has been entered against the
Company or any Subsidiary under the federal bankruptcy laws as now or hereafter
in effect;

 

(i)           default in any provision (including payment) or any agreement
governing the terms of any Debt of the Company or any Subsidiary in excess of
$50,000, which has not been cured within any applicable period of grace
associated therewith;

 

(j)           judgments or orders for the payment of money which in the
aggregate at any one time exceed $100,000 and are not covered by insurance have
been rendered against the Company or any Subsidiary by a court of competent
jurisdiction and such judgments or orders shall continue unsatisfied and
unstayed for a period of 60 days; or

 

(k)           any representation, warranty, certification or statement made by
the Company in any Transaction Agreement or which is contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with any Transaction Agreement shall prove to have been
untrue in any material respect when made.

 

then, and in every such occurrence, Purchaser may, with respect to an Event of
Default specified in paragraphs (a) or (b), and the Majority Holders may, with
respect to any other Event of Default, by notice to the Company, declare the
Convertible Bridge Notes to be, and the Convertible Bridge Notes shall thereon
become immediately due and payable; provided that in the case of any of the
Events of Default specified in paragraph (j) or (k) above with respect to the
Company or any Subsidiary, then, without any notice to the Company or any other
act by Purchaser, the entire amount of the Convertible Bridge Notes shall become
immediately due and payable, provided, further, if any Event of Default has
occurred and is continuing, and irrespective of whether any Convertible Bridge
Note has been declared immediately due and payable hereunder, any Purchaser of
Convertible Bridge Notes may proceed to protect and enforce the rights of
Purchaser by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Convertible Bridge Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise, and provided further, in the case of any
Event of Default, the amount declared due and payable on the Convertible Bridge
Notes shall be the Formula Price thereof.

 

2           Powers and Remedies Cumulative. No right or remedy herein conferred
upon or reserved to Purchaser is intended to be exclusive of any other right or
remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.
Every power and remedy given by the Convertible Bridge Notes or by law may be
exercised from time to time, and as often as shall be deemed expedient, by
Purchaser.

 

 

 

 

ARTICLE 14. MISCELLANEOUS

 

1            Notices. All notices, demands and other communications to any party
hereunder shall be in writing (including facsimile, email or similar writing)
and shall be given to such party at its address set forth on the signature pages
hereof, or such other address as such party may hereafter specify for the
purpose to the other parties. Each such notice, demand or other communication
shall be effective (i) if given by telecopy, when such telecopy is transmitted
to the telecopy number specified on the signature page hereof, (ii) if given by
mail, four days after such communication is deposited in the mail with first
class postage prepaid, addressed as aforesaid or (iii) if given by any other
means, when delivered at the address specified in or pursuant to this Section.

 

2           No Waivers; Amendments.

 

(a)           No failure or delay on the part of any party in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.

 

(b)           Any provision of this Agreement may be amended, supplemented or
waived if, but only if, such amendment, supplement or waiver is in writing and
is signed by the Company and the Majority Holders; provided, that without the
consent of each holder of any Convertible Bridge Note affected thereby, an
amendment or waiver may not (a) reduce the aggregate principal amount of
Convertible Bridge Notes whose holders must consent to an amendment or waiver,
(b) reduce the rate or extend the time for payment of interest on any
Convertible Bridge Note, (c) reduce the principal amount of or extend the stated
maturity of any Convertible Bridge Note or (d) make any Convertible Bridge Note
payable in money or property other than as stated in such Convertible Bridge
Note. In determining whether the holders of the requisite principal amount of
Convertible Bridge Notes have concurred in any direction, consent, or waiver as
provided in any Transaction Agreement, Convertible Bridge Notes which are owned
by the Company or any other obligor on or guarantor of the Convertible Bridge
Notes, or by any Person Controlling, Controlled by, or under common Control with
any of the foregoing, shall be disregarded and deemed not to be outstanding for
the purpose of any such determination; and provided further that no such
amendment, supplement or waiver which affects the rights of Purchaser and their
affiliates otherwise than solely in their capacities as holders of Convertible
Bridge Notes shall be effective with respect to them without their prior written
consent.

 

 

 

 

3            Indemnification .

 

(c)           The Company agrees to indemnify and hold harmless Purchaser, its
Affiliates, and each Person, if any, who controls Purchaser, or any of its
Affiliates, within the meaning of the Securities Act or the Exchange Act (each,
a “Controlling Person”), and the respective partners, agents, employees,
officers and Directors of Purchaser, their Affiliates and any such Controlling
Person (each an “Indemnified Party”) and collectively, the “Indemnified
Parties”), from and against any and all losses, claims, damages, liabilities and
expenses (including, without limitation and as incurred, reasonable costs of
investigating, preparing or defending any such claim or action, whether or not
such Indemnified Party is a party thereto, provided that the Company shall not
be obligated to advance such costs to any Indemnified Party other than Purchaser
unless it has received from such Indemnified Party an undertaking to repay to
the Company the costs so advanced if it should be determined by final judgment
of a court of competent jurisdiction that such Indemnified Party was not
entitled to indemnification hereunder with respect to such costs) which may be
incurred by such Indemnified Party in connection with any investigative,
administrative or judicial proceeding brought or threatened that relates to or
arises out of, or is in connection with any activities contemplated by any
Transaction Agreement or any other services rendered in connection herewith;
provided that the Company will not be responsible for any claims, liabilities,
losses, damages or expenses that are determined by final judgment of a court of
competent jurisdiction to result from such Indemnified Party’s gross negligence,
willful misconduct or bad faith.

 

(d)           If any action shall be brought against an Indemnified Party with
respect to which indemnity may be sought against the Company under this
Agreement, such Indemnified Party shall promptly notify the Company in writing
and the Company, at its option, may, assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party and
payment of all reasonable fees and expenses. The failure to so notify the
Company shall not affect any obligations the Company may have to such
Indemnified Party under this Agreement or otherwise unless the Company is
materially adversely affected by such failure. Such Indemnified Party shall have
the right to employ separate counsel in such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party, unless (i) the Company has failed to assume
the defense and employ counsel or (ii) the named parties to any such action
(including any impleaded parties) include such Indemnified Party and the
Company, and such Indemnified Party shall have been advised by counsel that
there may be one or more legal defenses available to it which are different from
or additional to those available to the Company, in which case, if such
Indemnified Party notifies the Company in writing that it elects to employ
separate counsel at the expense of the Company, the Company shall not have the
right to assume the defense of such action or proceeding on behalf of such
Indemnified Party, provided, however, that the Company shall not, in connection
with any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be responsible hereunder for the
reasonable fees and expenses of more than one such firm of separate counsel, in
addition to any local counsel, which counsel shall be designated by Purchaser.
The Company shall not be liable for any settlement of any such action effected
without the written consent of the Company (which shall not be unreasonably
withheld) and the Company agrees to indemnify and hold harmless each Indemnified
Party from and against any loss or liability by reason of settlement of any
action effected with the consent of the Company. In addition, the Company will
not, without the prior written consent of Purchaser, settle or compromise or
consent to the entry of any judgment in or otherwise seek to terminate any
pending or threatened action, claim, suit or proceeding in respect to which
indemnification or contribution may be sought hereunder (whether or not any
Indemnified Party is a party thereto) unless such settlement, compromise,
consent or termination includes an express unconditional release of Purchaser
and the other Indemnified Parties, satisfactory in form and substance to
Purchaser, from all liability arising out of such action, claim, suit or
proceeding.

 

 

 

 

(e)           If for any reason the foregoing indemnity is unavailable
(otherwise than pursuant to the express terms of such indemnity) to an
Indemnified Party or insufficient to hold an Indemnified Party harmless, then in
lieu of indemnifying such Indemnified Party, the Company shall contribute to the
amount paid or payable by such Indemnified Party as a result of such claims,
liabilities, losses, damages, or expenses (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and by Purchaser on the other from the transactions contemplated by this
Agreement or (ii) if the allocation provided by clause (i) is not permitted
under applicable law, in such proportion as is appropriate to reflect not only
the relative benefits received by the Company on the one hand and Purchaser on
the other, but also the relative fault of the Company and Purchaser as well as
any other relevant equitable considerations. Notwithstanding the provisions of
this Section 13.3, the aggregate contribution of all Indemnified Parties shall
not exceed the amount of interest and fees actually received by Purchaser
pursuant to this Agreement. It is hereby further agreed that the relative
benefits to the Company on the one hand and Purchaser on the other with respect
to the transactions contemplated hereby shall be determined by reference to,
among other things, whether any untrue or alleged untrue statement of material
fact or the omission or alleged omission to state a material fact related to
information supplied by the Company or by Purchaser and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

(f)           The indemnification, contribution and expense reimbursement
obligations set forth in this Section 13.3 (i) shall be in addition to any
liability the Company may have to any Indemnified Party at common law or
otherwise; (ii) shall survive the termination of this Agreement and the other
Transaction Agreements and the payment in full of the Convertible Bridge Notes
and (iii) shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of Purchaser or any other Indemnified Party.

 

 

 

 

4           Expenses: Documentary Taxes. The Company shall be responsible for
__________ costs and expenses in connection with the negotiation and preparation
of the Transaction Agreements, relevant due diligence, and fees and
disbursements of legal counsel. Notwithstanding the forgoing, the Company agrees
to pay any and all stamp, transfer and other similar taxes, assessments or
charges payable in connection with the execution and delivery of any Transaction
Agreement or the issuance of the Securities to Purchaser, excluding their
assigns.

 

5           Payment. The Company agrees that, so long as Purchaser shall own any
Convertible Bridge Notes purchased by it from the Company hereunder, the Company
will make payments to Purchaser of all amounts due thereon by wire transfer by
4:00 P.M. (E.S.T.).

 

6           Successors and Assigns. This Agreement shall be binding upon the
Company and upon Purchaser and its respective successors and assigns; provided
that the Company shall not assign or otherwise transfer its rights or
obligations under this Agreement to any other Person without the prior written
consent of the Majority Holders. All provisions hereunder purporting to give
rights to Purchaser and its affiliates or to holders of Securities are for the
express benefit of such Persons and their successors and assigns.

 

7           Brokers. Except for a fee payable to Moody Capital solutions in the
amount of $___________, the Company represents and warrants that it has not
employed any broker, finder, financial advisor or investment banker who would be
entitled to any brokerage, finder’s or other fee or commission payable by the
Company or Purchaser in connection with the sale of the Securities.

 

8            Georgia Law; Submission to Jurisdiction; Waiver of Jury Trial;
Appointment of Agent . THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF GEORGIA. EACH PARTY HERETO HEREBY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF GEORGIA AND OF ANY FEDERAL DISTRICT COURT SITTING IN
ATLANTA, GEORGIA FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY TO
THIS AGREEMENT IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN ANY SUCH
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET FORTH HEREIN. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW. EACH PARTY WAIVES ITS RIGHT TO A TRIAL BY JURY.

 

 

 

 

9                     Entire Agreement. This Agreement, the Exhibits or
Schedules hereto, which include the Convertible Bridge Note, set forth the
entire agreement and understanding of the parties relating to the subject matter
hereof and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. The terms and conditions of all Exhibits and Schedules to
this Agreement are incorporated herein by this reference and shall constitute
part of this Agreement as is fully set forth herein.

 

10                    Survival; Severability. The representations, warranties,
covenants and agreements of the parties hereto shall survive the Closing
hereunder. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that such severability shall be ineffective if it materially
changes the economic benefit of this Agreement to any party.

 

11                    Title and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

12                    Reporting Entity for the Common Stock. The reporting
entity relied upon for the determination of the trading price or trading volume
of the Common Stock on any given Trading Day for the purposes of this Agreement
and all Exhibits shall be Bloomberg, L.P. or any successor thereto. The written
mutual consent of the Purchaser and the Company shall be required to employ any
other reporting entity.

  

13                     Publicity. The Company and the Purchaser shall consult
with each other in issuing any press releases or otherwise making public
statements with respect to the transactions contemplated hereby and no party
shall issue any such press release or otherwise make any such public statement
without the prior written consent of the other parties, which consent shall not
be unreasonably withheld or delayed, except that no prior consent shall be
required if such disclosure is required by law, in which such case the
disclosing party shall provide the other parties with prior notice of such
public statement. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of Purchaser without the prior written consent of Purchaser,
except to the extent required by law, in which case the Company shall provide
Purchaser with prior written notice of such public disclosure.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers, as of the date first above
written.

 

  3DICON Corporation         By:     Name: Mark Willner   Title: CEO        
Address: 6804 South Canton Avenue, Suite 150     Tulsa OK 74136

 



     

 

  By:     Name:           Address:



  

Securities Purchase Agreement

 

 

 

 

Exhibit E

 

INVESTOR QUESTIONNAIRE

 

Instructions: Check all boxes below which correctly describe you.

 



o You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), (ii) a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase shares
of common stock and warrants to purchase common stock (the “Shares”), is made by
a plan fiduciary, as defined in Section 3(21) of ERISA, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or (2) you have total assets in excess of $5,000,000 and the decision
that you shall subscribe for and purchase the Shares is made solely by persons
or entities that are accredited investors, as defined in Rule 501 of Regulation
D promulgated under the Securities Act (“Regulation D”) or (3) you are a
self-directed plan and the decision that you shall subscribe for and purchase
the Shares is made solely by persons or entities that are accredited investors.
    ¨  You are a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, as amended.     ¨  You are an
organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended (the “Code”), a corporation, Massachusetts or similar business
trust or a partnership, in each case not formed for the specific purpose of
making an investment in the Shares and its underlying securities in excess of
$5,000,000.     ¨ You are a director or executive officer of the Company.     o
You are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 (excluding residence) at the time of your
subscription for and purchase of the Shares.     o You are a natural person who
had an individual income in excess of $200,000 in each of the two most recent
years or joint income with your spouse in excess of $300,000 in each of the two
most recent years, and who has a reasonable expectation of reaching the same
income level in the current year.     o You are a trust, with total assets in
excess of $5,000,000, not formed for the specific purpose of acquiring the
Shares and whose subscription for and purchase of the Shares is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D.     £
You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.

















 

 

 

 

Check all boxes below which correctly describe you.

 

With respect to this investment in the Shares, your:

 

Investment Objectives:    £  Aggressive Growth   £  Speculation              
Risk Tolerance:    £  Low Risk    £     Moderate Risk  £ High Risk


  

Are you associated with a FINRA Member Firm?  o Yes  o No

 

Your initials (purchaser and co-purchaser, if applicable) are required for each
item below:

 

____   ____  I/We understand that this investment is not guaranteed.     ____  
____  I/We are aware that this investment is not liquid.     ____   ____  I/We
are sophisticated in financial and business affairs and are able to evaluate the
risks and merits of an investment in this offering.     ____   ____  I/We
confirm that this investment is considered “high risk.” (This type of investment
is considered high risk due to the inherent risks including lack of liquidity
and lack of diversification.  Success or failure of private placements such as
this is dependent on the corporate issuer of these securities and is outside the
control of the investors. While potential loss is limited to the amount
invested, such loss is possible.)

 

The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased the Shares.

 

      Name of Purchaser  [please print]   Name of Co-Purchaser  [please print]  
          Signature of Purchaser (Entities please   Signature of Co-Purchaser
provide signature of Purchaser’s duly     authorized signatory.)                
Name of Signatory (Entities only)                 Title of Signatory (Entities
only)    

 

[SIGNATURE PAGE TO INVESTOR QUESTIONAIRRE AGREEMENT – SECURITEIS PURCHASE
AGREEMENT DATED AUGUST 27, 2012]

 

 

 

